Citation Nr: 1435577	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs medical treatment, including heart surgery in January 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970 and from November 1974 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran claims he is entitled to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of VA medical treatment, including heart surgery in January 1996.

The Board previously remanded this case, in part, to obtain a new VA skin examination and opinion, including specifically addressing VA Medical Center (VAMC) records that document active staph infections in June 2011, December 2011, and June 2012.

A VA examination was provided.  The examiner noted that there is no evidence that the Veteran has had an active staph infection since October 2010, and she provided a notation of her extensive review of the Veteran's treatment records.  Nonetheless, the examiner's report and opinion does not mention or address the instances in which an active staph infection was indeed noted, as required by the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance of remand orders).  

The effect of these staph infection notes on the Veteran's condition is unclear, and an addendum opinion is therefore required to clarify this issue.  See generally Sioux Falls VAMC, Medicine Attending Note, June 2012 (severe staph infection of chest wound, mediastinitis and left leg infection after coronary artery bypass graft, treated with prolonged antibiotics, and current chronic staph cellulitis of left leg with recent follow-up and Minocycline prescription); Sioux Falls VAMC, Primary Care Note, December 2011 ("Chronic staph infection - Active"); Sioux Falls VAMC, Cardiology Procedure Note, June 2011 ("Chronic staph infection - Active"). 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the Veteran's March 2014 VA examination for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

(a)  At any time since filing his claim in October 2010,
has the Veteran had a staph infection?  

In answering this question, the examiner must specifically address the instances in which an active chronic staph infection has been noted, including the Sioux Falls VAMC records from June 2011, December 2011 and June 2012.

(b)  If the answer to "(a)" is yes, is the Veteran's current staph infection an additional disability due to medical treatment provided by the VA, including his January 1996 heart surgery?  

The examiner should consider VAMC notes from February 1996 documenting the Veteran's surgical debridement due to development of a staph infection at the incision site of his January 1996 coronary artery bypass graft; June 1996 Lakeview Medical Center records finding the Veteran's wound infection improving on Dicloxacillin and with open packing; July 1996 Sioux Falls VAMC treatment of Veteran with IV antibiotics and Hickman catheter due to infection of his sternum status-post coronary artery bypass graft; August 1996 Sioux Falls VAMC treatment records noting the Veteran is undergoing a four-week regimen of antibiotic treatment; October 1996 Indianhead Center notes that Veteran is on long-term antibiotics secondary to staph mediastinitis and mediastinal abscess following open heart surgery; October 2004 Sioux Valley Hospital treatment records with an assessment of methicillin-resistant Staphylococcus aureus colonization; May 2012 letter from the Infectious Disease Specialists, finding the Veteran has colonization with staphylococcus aurous of his calf with recurrent episodes of cellulitis of the left calf that was treated frequently with antibiotics but currently shows no signs or symptoms suggestive of an active infectious process; and, June 2012 Sioux Falls VAMC documentation of Veteran's prior severe staph infection of chest wound and left leg infection after coronary artery bypass graft, treated with prolonged antibiotics, and current chronic staph cellulitis of left leg with recent Minocycline prescription.

(c)  For each diagnosed additional disability, was the proximate cause either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event which was not reasonably foreseeable?  Did VA exercise the degree of care that would be expected of a reasonable health care provider?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



